United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-956
Issued: September 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On March 13, 2013 appellant filed a timely appeal from a January 22, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to reduce appellant’s compensation
benefits based on his capacity to earn wages in the constructed position of customer complaint
clerk.
FACTUAL HISTORY
On July 14, 2006 appellant, then a 55-year-old letter carrier, filed an occupational disease
claim alleging that on July 12, 2006 he felt pain radiating up and down his right leg after two
hours of walking. He also noted that his lower back was tender. In an August 21, 2006 letter,
1

5 U.S.C. § 8101 et seq.

appellant stated that years of lifting heavy mailbags contributed to his back condition. He noted
that he currently worked with restrictions. OWCP accepted the claim for lumbar radiculitis and
paid appropriate benefits. Appellant began to miss partial and full days of work beginning
July 12, 2006. He has not worked a full 8-hour day since at least October 10, 2008. Beginning
July 23, 2010 the employing establishment determined that they could no longer accommodate
appellant’s work restrictions.
Appellant has been paid disability compensation since
July 23, 2010.
In an October 4, 2010 report, Dr. Aubrey A. Swartz, a Board-certified orthopedic surgeon
and OWCP referral physician, reviewed appellant’s file and presented examination findings. He
opined that appellant has chronic degenerative disc disease in the lower lumbar segments,
including L4-5 and L5-S1, with mild disc bulging at those levels. Dr. Swartz stated that the
examination did not reveal any objective neurological findings but noted that appellant probably
has continued nerve root irritation to a point where there were radicular symptoms and
radiculopathy. He noted that the August 13, 2007 electrodiagnostic study revealed probable
right L5-S1 radiculopathy. Dr. Swartz opined that appellant was capable of working eight hours
per day with the following restrictions: walking limited to two to three hours per day; standing
limited to three to four hours per day; reaching above shoulder limited to four hours per day;
twisting/bending/stooping limited to three hours per day; operating motor vehicle at work and to
and from work limited to four hours per day; pushing/pulling/lifting limited to 10 to 20 pounds
for four hours per day; squatting/kneeling limited to one hour per day; and climbing limited to
one-half hour per day.
On November 26, 2010 appellant’s case was referred for vocational rehabilitation
services. He underwent vocational testing on March 11, 2011, where it was determined that after
a brief training period he would have the skills necessary to work as a receptionist or customer
complaint clerk. On April 13, 2011 OWCP approved the training plan. Appellant successfully
completed the training and began 90 days of placement services. However, during a
November 4, 2011 conference call, he indicated that he no longer wished to participate in the
rehabilitation effort. On November 10, 2011 a vocational rehabilitation counselor identified the
positions of receptionist and customer complaint clerk as suitable for appellant. The positions
were identified as sedentary and the vocational counselor confirmed that the positions were
available in appellant’s commuting area on a full- or part-time basis.
On November 21, 2011 OWCP issued a notice of proposed reduction of benefits finding
that appellant was capable of earning wages as a customer complaint clerk. By decision dated
December 27, 2011, it finalized the proposed reduction of compensation benefits effective
December 27, 2011 finding that appellant had the capacity to earn wages as a customer
complaint clerk.
On January 14, 2012 appellant appealed the decision and requested a review of the
written record by an OWCP hearing representative. By decision dated February 27, 2012, an
OWCP hearing representative found that the case was not in posture for a hearing and reversed
the December 27, 2011 decision. The hearing representative found that OWCP had not met its
burden in part because of conflicting information in the decisions and statement of accepted facts
regarding the accepted work injury. On remand, OWCP was instructed to combine this case
with claim number xxxxxx542 and to create a new statement of accepted facts. It was also
instructed to refer appellant back to Dr. Swartz for another second opinion evaluation based on
the complete record.
2

OWCP subsequently created an amended statement of accepted facts which combined the
current case with claim number xxxxxx542 and was noted to supersede all prior statements of
accepted facts.2 The amended statement of accepted facts along with a set of clarification
questions were sent to Dr. Swartz, the second opinion examiner.
In an April 16, 2012 report, Dr. Michael E. Hebrard, a Board-certified physiatrist, opined
that appellant was temporarily totally disabled. He opined that appellant has a sitting tolerance
of 15 to 20 minutes and sometimes greater depending on the day and the level of activity.
Dr. Hebrard also noted that appellant had a standing tolerance of less than 5 minutes and a
walking tolerance of 20 to 25 minutes after his back warms up. Appellant had no problem
walking, but has problems with limping.
A June 4, 2012 memorandum indicated that, although appellant arrived at Dr. Swartz’
office for his scheduled second opinion appointment, the police were called and he was removed
as he was upset and angry at the Department of Labor and its physicians. In an undated
statement received June 19, 2012, appellant confirmed that police were called to Dr. Swartz’
office on June 4, 2012. He claimed that Dr. Swartz was not considerate or professional about
evaluating him. On June 20, 2012 OWCP was advised that Dr. Swartz would no longer see
appellant.
In response, OWCP referred appellant for a second opinion evaluation with
Dr. Mohinder S. Nijjar, a Board-certified orthopedic surgeon. In a July 20, 2012 report,
Dr. Nijjar took a detailed medial history, reviewed the statement of accepted facts and medical
records provided and performed a physical examination. He opined that appellant continued to
suffer residuals of the accepted work-related lumbar radiculitis and strain/sprain of the lumbar
spine. Dr. Nijjar ordered a functional capacity evaluation (FCE), which was performed on
August 13, 2012.
In a July 10, 2012 report, Dr. Hebrard noted examination findings and diagnosed
lumbosacral radiculitis; sciatica and lumbar spondylosis; and lumbar disc displacement. He
opined that appellant could sit, stand and walk anywhere from 15 to 20 minutes, sometimes
greater or less, depending on the day and level of activity.
In an August 22, 2012 supplemental report, Dr. Nijjar opined, based on appellant’s
physical examination and FCE, that appellant could work eight hours per day with permanent
restrictions. He found that appellant could sit, stand and walk for eight hours per day with only
up to one hour of twisting at the waist, bending and stooping. Dr. Nijjar found that appellant
could pull, push and lift eight hours per day up to 10 pounds and required a 5-minute break every
30 minutes.
On September 6, 2012 OWCP determined a conflict in medical opinion existed as to
whether appellant would be able to perform the selected position of a receptionist and/or
customer complaint clerk. Appellant was referred, along with the medical record, statement of
accepted facts and questions, to Dr. Michael F. Charles, a Board-certified orthopedic surgeon, for
2

Under claim number xxxxxx542, OWCP accepted a low back strain for an October 30, 1997 back injury when
appellant pinched a nerve in his back as a result of stooping, bending, twisting, reaching and lifting. The claim was
in a closed status as there had been no medical treatment since 2002. This claim was eventually combined with the
current claim as the master file.

3

an impartial medical evaluation. In an October 17, 2012 report, Dr. Charles noted his review of
the medical record, statement of accepted facts, the Department of Labor, Dictionary of
Occupational Titles (DOT) strength level definitions and position descriptions for receptionist
and customer complaint clerk and set forth his examination findings. He opined that appellant
could work the duties of receptionist and customer complaint clerk for eight hours per day.
Dr. Charles stated that there was no objective finding of significant lumbar radiculopathy or
lower extremity dysfunction. He found no objective finding of neurological deficit, noting that
appellant refused to perform certain range of motion activities, which limited his evaluation.
Dr. Charles stated that there was no gross evidence of appellant being unable to perform those
physical activities. He indicated that appellant’s complaints of decreased sensation in the S1
distribution on the left and L5 distribution on the right were not supported by atrophy or other
changes of the musculature. Dr. Charles confirmed that appellant could perform the duties of
receptionist and customer complaint clerk for eight hours per day as long as he was able to
alternate tasks so that he did not sit, walk or stand for more than two hours per day without
changing positions. He also stated that appellant was limited to pushing, pulling and lifting no
more than 20 pounds, bending and stooping no more than two hours per day and required a
5-minute break every 30 minutes.
On November 30, 2012 the vocational rehabilitation counselor provided updated labor
market survey and form OWCP 66 for the position of customer complaint clerk,
DOT No. 241.367-014. The customer complaint clerk position was identified as sedentary and
the duties included investigation of customer complaints about merchandise, service, billing or
credit rating; examination of records to obtain facts regarding customer complaint; examination
of pertinent information to determine accuracy of customer complaint and to determine
responsibility for errors. The duties further include notifying customer and designated personnel
of findings and providing recommendations. The clerk may be required to examine merchandise
to determine accuracy of complaint, to follow up on recommended adjustments and to key
information into computer to obtain computerized records. The vocational counselor
documented that enough full-time positions were reasonably available in appellant’s commuting
area. The entry pay level was $560.00 per week with the average in appellant’s area of $480.00
per week or $12.00 per hour.
On December 19, 2012 OWCP issued a notice of proposed reduction of benefits finding
that appellant was capable of earning wages as a customer complaint clerk at the rate of $480.00
per week. It afforded him 30 days in which to submit evidence or argument regarding his
capacity to earn wages in the position described.
Appellant subsequently submitted physical therapy notes, requests for authorization and a
November 8, 2012 report from Dr. Hebrard. In his November 8, 2012 report, Dr. Hebrard noted
appellant’s subjective complaints, including a walking and sitting tolerance of 20 to 25 minutes
and presented examination findings. He stated that appellant has functional deficits in terms of
sitting, standing, walking, twisting, bending, reaching and lifting activities. Dr. Hebrard opined
that appellant has a chronic low back condition, which has acute exacerbations and stated that
appellant’s condition was currently exacerbated with restricted range of motion of the lower
extremities.
By decision dated January 22, 2013, OWCP finalized the proposed reduction of
compensation benefits effective the same day finding that appellant had the capacity to earn
wages as a customer complaint clerk. It determined that he had 44 percent loss of wage-earning
4

capacity and his compensation was reduced to a net compensation of $1,487.84 every four
weeks.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.3 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.4
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee, if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent the employee’s
wage-earning capacity or if the employee has no actual wages, the wage-earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, the
employee’s usual employment, age, qualifications for other employment, the availability of
suitable employment and other factors and circumstances which may affect his or her wageearning capacity in his or her disabled condition.5
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position, listed in the Department of Labor, Dictionary of Occupational Titles or
otherwise available in the open market, that fit the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick6 and codified by regulations at 20 C.F.R. § 10.4037
should be applied. Subsection(d) of the regulations provide that the employee’s wage-earning
capacity in terms of percentage is obtained by dividing the employee’s actual earnings or the pay
rate of the position selected by OWCP, by the current pay rate for the job held at the time of the
injury.8
In determining an employee’s wage-earning capacity based on a position deemed suitable
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
3

H.N., Docket No. 09-1628 (issued August 19, 2010); T.F., 58 ECAB 128 (2006); Kelly Y. Simpson, 57 ECAB
197 (2005).
4

20 C.F.R. §§ 10.402, 10.403.

5

5 U.S.C. § 8115(a); see N.J., 59 ECAB 171 (2007); T.O., 58 ECAB 377 (2007); Dorothy Lams, 47 ECAB
584 (1996).
6

5 ECAB 376 (1953).

7

20 C.F.R. § 10.403.

8

Id. at § 10.403(d).

5

resulting from postinjury or subsequently acquired conditions.9 Any incapacity to perform the
duties of the selected position resulting from subsequently acquired conditions is immaterial to
the loss of wage-earning capacity that can be attributed to the accepted employment injury and
for which appellant may receive compensation. Additionally, the job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.10
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.11 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.12
ANALYSIS
The accepted conditions in this case are lumbar radiculitis and low back strain. On
July 23, 2010 OWCP placed appellant on the periodic rolls for temporary total disability.
OWCP found a conflict of the medical evidence regarding appellant’s disability for work.
Appellant’s treating physician, Dr. Hebrard, opined that appellant was temporarily totally
disabled. The second opinion physician, Dr. Nijjar, opined, that appellant could work eight
hours per day with permanent restrictions. Appellant was referred to an impartial medical
examiner, Dr. Charles, to resolve the conflict in medical opinion.
On October 17, 2012 Dr. Charles conducted a thorough physical examination of appellant
and reviewed his medical history as well as descriptions of receptionist and customer complaint
clerk. He reported that there was no objective finding of significant lumbar radiculopathy or
lower extremity dysfunction. Dr. Charles found no objective finding of neurological deficit,
noting that appellant refused to perform certain range of motion activities, which limited his
evaluation and there was no evidence that appellant was unable to perform those physical
activities. He indicated that appellant’s complaints of decreased sensation in the S1 distribution
on the left and L5 distribution on the right were not supported by atrophy or other changes of the
musculature. Dr. Charles confirmed that appellant could perform the duties of receptionist and
customer complaint clerk for eight hours per day as long as he was able to alternate tasks so that
he did not sit, walk or stand for more than two hours per day without changing positions. He
also stated that appellant was limited to pushing, pulling and lifting no more than 20 pounds,
bending and stooping no more than two hours per day and required a 5-minute break every
30 minutes. The Board finds that the opinion of Dr. Charles is entitled to the special weight of

9

James Henderson, Jr., 51 ECAB 268 (2000).

10

Id.

11

5 U.S.C. § 8123(a); Geraldine Foster, 54 ECAB 435 (2003); see J.J., Docket No. 09-27 (issued
February 10, 2009).
12

B.P., Docket No. 08-1457 (issued February 2, 2009); J.M., 58 ECAB 478 (2007); Barry Neutuch, 54 ECAB
313 (2003); David W. Pickett, 54 ECAB 272 (2002).

6

the medical evidence because it is well rationalized and based on a thorough physical
examination and review of the medical history as well as a description of the selected position.
Appellant submitted a November 8, 2012 report from Dr. Hebrard, who was on one side
of the conflict prior to the referral to Dr. Charles. Dr. Hebrard stated that appellant has
functional deficits in terms of sitting, standing, walking, twisting, bending, reaching and lifting
activities and noted that appellant stated that he could only tolerate 20 to 25 minutes of walking
and sitting. Additional reports from a physician on one side of the conflict that is properly
resolved by a referee specialist are generally insufficient to overcome the weight accorded the
referee specialist’s report or create a new conflict.13 Dr. Hebrard failed to provide a wellrationalized opinion that appellant’s functional deficits were such that he could not perform the
customer complaint clerk position. Additionally the walking and sitting restriction were based
on appellant’s subjective complaints.
On November 30, 2012 the vocational rehabilitation counselor provided an updated
report, which found that the selected position of customer complaint clerk reasonably available
in appellant’s area, with an average weekly salary of $480.00 per week. This position was
identified as sedentary and was reasonably available in appellant’s commuting area on a fulltime basis.
The evidence establishes that appellant was capable of performing the duties required for
the selected position of customer complaint clerk. As noted, Dr. Charles agreed that appellant
was capable of doing sedentary work and indicated that appellant could perform the selected
position of customer complaint clerk as long as he was able to alternate tasks so that he did not
sit, walk or stand for more than two hours per day without changing positions. He also stated
that appellant was limited to pushing, pulling and lifting no more than 20 pounds, bending and
stooping no more than two hours per day and required a 5-minute break every 30 minutes, all
which are within the limitations of a customer complaint clerk. The vocational rehabilitation
counselor previously determined that appellant was able to perform the position of customer
complaint clerk. On November 30, 2012 the counselor provided a job description, which was
comprised of sedentary requirements related to the investigation and resolution of customer
complaints and determined that the position fell within appellant’s medical restrictions. The
counselor noted that the position was available on a full-time basis within his commuting area
and that the wage of the position was $480.00 per week in appellant’s area.
The Board finds that OWCP considered the proper factors, such as availability of suitable
employment and appellant’s physical limitations, usual employment and age and employment
qualifications, in determining that the position of customer complaint clerk represented his wageearning capacity.14 The evidence of record establishes that appellant had the requisite physical
ability, skill and experience to perform the duties and that the position was reasonably available
within the general labor market of his commuting area. The wage information as set forth by the
vocational counselor indicated that the wage for the position of customer complaint clerk was
$480.00 per week. Applying the Shadrick15 principles, the current pay rate for the date-of-injury
13

Dorothy Sidwell, 41 ECAB 857 (1990).

14

See N.J., 59 ECAB 171 (2007); James M. Frasher, 53 ECAB 794 (2002).

15

See supra note 7.

7

position is compared with the wage-earning capacity of $480.00 per week and a percentage of
loss of wage-earning capacity is determined. OWCP properly determined that appellant had a 44
percent loss of wage-earning capacity and reduced his compensation to a $1,487.84 net every
four weeks. The Board finds that OWCP met its burden of proof to reduce his compensation in
this case.
On appeal, appellant maintains that OWCP’s decision is flawed. As discussed, the
evidence is sufficient to show that OWCP met its burden of proof to reduce his compensation in
this case. Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP met its burden of proof to reduce appellant’s compensation
benefits based on his capacity to earn wages in the constructed position of customer complaint
clerk.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated January 22, 2013 is affirmed.
Issued: September 19, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

8

